Citation Nr: 1210613	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  10-10 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an eye disorder, claimed as presbyopia.

2.  Entitlement to service connection for swelling of the legs, feet, and ankles.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Traskey, Counsel





INTRODUCTION

The Veteran had active duty training from September 1984 to January 1985 and active service from May 2005 to August 2006.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2009 by the Department of Veterans Affairs (VA) Roanoke, Virginia, Regional Office (RO).  The appeal is remanded to the RO.


REMAND

The Veteran requested a Travel Board hearing in connection with the current claims.  The hearing was scheduled for January 2012.  That same month and prior to the scheduled hearing, the Veteran requested in writing that his hearing before the Board be rescheduled for a later date since he was starting a new job that same day and was unable to attend the hearing.  Therefore, a hearing before the Board must be rescheduled.  

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a hearing before the Board at the RO, according to the date of his March 2010 request for such a hearing.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


